--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this "Agreement," “Purchase Agreement,” or
“Securities Purchase Agreement” ), dated as of _____, 2011, by and among EPOD
Solar Inc., a Nevada corporation, ("Company" ), and _______ (including its
successors and assigns, the “Buyer” ) (individually the “Party” and collectively
the “Parties” ).

WHEREAS:

A.     The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506
under Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the “Commission” or the "SEC") under the
Securities Act of 1933, as amended (the "1933 Act");

B.     Buyer desires to purchase and the Company desires to issue and sell in a
private offering, upon the terms and conditions set forth in this Agreement,
convertible debentures (“Debenture” or “Debentures”) of the Company. The
aggregate Subscription Amount of this offering of the Debentures to the Buyer
shall be ____________ U.S. Dollars (U.S. $________ ) (the or “Subscription
Amount”) (collectively, the “Offering”);

C.     The outstanding principal amount of a Debenture may be converted at the
sole option of the Buyer, at any time after its issuance and in any event no
later than 36 (thirty-six) months from the date of issuance (“Maturity Date”)
into _______ units of the Company (“Unit” or “Units”), at the price of US $1.40
(“Conversion Price”) per Unit. Each Unit shall be comprised of the following:
(i) 1 (one) share of the Company’s common stock (“Share” or “Shares”); and (ii)
½ (one half) of one stock purchase warrant . Each whole stock purchase warrant
(“Warrant”) is exercisable at any time prior to the Maturity Date, at an
exercise price of US $2.00 per Share, to purchase 1 (one) additional Share.

D.     The terms of the Debentures, including the terms on which the Debentures
may be converted into Common Stock, are set forth in the Debenture, in the form
attached hereto as Exhibit A;

E.     The terms of the Warrants including the terms on which the Warrants may
be converted into Common Stock, are set forth in the Form of Warrant, in the
form attached hereto as Exhibit B;

NOW THEREFORE the, Company and the Buyer hereby agree as follows:

1

--------------------------------------------------------------------------------

1.     PURCHASE AND SALE OF DEBENTURES AND WARRANTS .

(a) Certain Definitions . The Company and the Buyer mutually agree to the terms
of each of the Transaction Documents. For purposes hereof:

“1934 Act” shall mean the Securities Exchange Act of 1934.

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the State of Nevada are authorized or required by law
or executive order to remain closed.

“Common Stock” shall have the meaning set forth in Recital “C” above.

“Common Stock Equivalents” means any securities of the Company which would
entitle the Buyer thereof to acquire, directly or indirectly, at any time Common
Stock, including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the Buyer thereof to receive, Common
Stock.

“Conversion Shares” shall have the meaning set forth in Section 2(a) below.

“Closing” shall occur around March 31, 2011, but in any event no later than
April 30, 2011.

“Person” shall mean an individual, a limited liability company, a partnership, a
joint venture, an exempted company, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

“Pre-Closing” shall occur upon the reception of the Purchase Price from the
Buyer to the Company.

“Purchase Price” shall have the meaning set forth in Section 1(b)(ii) below.

“Securities” shall have the meaning set forth in Section 2(a) below.

2

--------------------------------------------------------------------------------

“Transaction Documents” shall mean this Securities Purchase Agreement, the
Debenture, and any other agreements, if any, delivered together with this
Agreement or in connection herewith.

“Underlying Shares” means the shares of Common Stock issuable upon conversion or
redemption of the Debentures, and issuable upon exercise of the Warrants to be
issued upon conversion or redemption of the Debentures and issuable in lieu of
the cash payment of interest on the Debentures in accordance with their terms.

“Warrants” shall have the meaning set forth in Recital “C” above. “Warrant
Amount” shall mean the Warrant Amount “Warrant Shares” shall have the meaning
set forth in Section 2(a) below.

(b) Purchase of Debentures . Upon the signing of this Agreement, the Company
shall sell to the Buyer and the Buyer agrees to purchase from the Company
Debentures in the aggregate principal amount equal to the Subscription Amount.
The Buyer acknowledges that at Pre-Closing the Company shall immediately have
the right to make full use of the Subscription Amount and that the delivery of
the Debentures by the Company to Buyer shall occur at Closing.

(i) Form of Debenture . The Debenture A . shall be in the form attached hereto
as Exhibit

(ii) Form of Payment . The aggregate purchase price for the Debentures shall be
equal to the Subscription Amount (“Purchase Price”). The Purchase Price shall be
deposited in the Company’s Account pursuant to Section 1(c) below).

(iii) Pre-Closing Date. The Pre-Closing shall be defined as the date of
reception of the Purchase Price by the Company from Buyer.

(iv) Closing Deliveries . The Closing deliveries required hereunder and in
Sections 4 and 5 below, shall be made as follows:

On the Closing Date, the Company will deliver or cause to be delivered to the
Buyer (the “Company Documents” ):

(A) this Securities Purchase Agreement duly executed by the Company,

3

--------------------------------------------------------------------------------

(B) duly executed Debentures with a principal amount equal to the Subscription
Amount issued in the name of the Buyer,

On the Pre-Closing Date, the Buyer shall deliver or cause to be delivered to the
Company the following (the “Buyer Documents” ):

(A) this Securities Purchase Agreement duly executed by the Buyer,

(B) the Buyer’s Subscription Amount by wire transfer or cheque in accordance
with Sub-section (c) below.

(C) The Buyer shall wire the subscription amount to the following:

First National Bank of Northern California

Routing #: 121101189

Bank Address: 6600 Mission St., Daly City, CA 94014

Beneficiary Name: Nanotech Industries International, Inc.

Beneficiary Address: 950 John Daly blvd., Suite 260

Daly City, CA 94015

Beneficiary Account # 01891677

4

--------------------------------------------------------------------------------

2.     BUYER’S REPRESENTATIONS AND WARRANTIES . The Buyer represents and
warrants to the Company that:

(a) As of the date hereof, the Buyer is purchasing the Debenture and the shares
of Common Stock and Warrants issuable upon conversion of the Debenture or
otherwise pursuant to the Debenture and the other Transaction Documents (such
shares of Common Stock beingShares ")collectively referred to herein as the
“Conversion and the Warrants and the shares of Common Stock issuable upon
exercise thereof (the "Warrant Shares" and, collectively with the Debenture,
Warrants and Conversion Shares, the "Securities" ) for its own account.

(b) The Buyer is an "accredited investor" as defined in Regulation D of the 1933
Act The Buyer affirms that he is an “Accredited Investor,” as that term is
defined in Regulation D promulgated under the Act. The Buyer has reviewed and
completed the Accredited Investor Questionnaire contained in Exhibit D
(including checking the applicable box in Section 2 thereof) to this Agreement
and hereby represents and warrants that the Subscriber understands the
definition of Accredited Investor set forth therein.

(d) The Buyer acknowledges that the Underlying Shares are "restricted
securities" within the meaning of the Securities Act and will be issued to the
Buyer in accordance with Regulation D of the Securities Act.

(e) The Buyer and the Company agree that if applicable, the Company will refuse
to register any transfer of the Underlying Shares not made in accordance with
the provisions of the Securities Act, pursuant to registration under the
Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.

(f) The Buyer agrees to resell the Underlying Shares only in accordance with the
provisions of the Securities Act, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration pursuant to the
Securities Act.

(g) The Buyer acknowledges and agrees that all certificates representing the
Underlying Shares will be endorsed with the following legend in accordance with
Regulation D of the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

5

--------------------------------------------------------------------------------

(h) Reliance On Exemptions . The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

(i) Information . The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its advisors or representatives shall modify, amend or affect Buyer's right to
rely on the Company's representations and warranties contained in Section 3
below. The Buyer understands that its investment in the Securities involves a
significant degree of risk.

(j) Residency . The Buyer resides at the following address:

(k) Knowledge And Experience . Buyer has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.

(l) Independent Investment Decision . The Buyer has independently evaluated the
merits of its decision to purchase the Securities pursuant to the Transaction
Documents, and the Buyer confirms that it has not relied on the advice of the
Company and/or its legal counsel, consultants or representatives in making such
decision.

6

--------------------------------------------------------------------------------

3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY . The Company represents
and warrants to the Buyer as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation. The Company has the
power and the authority to own and operate its assets and carry on the Business
as is now being conducted.

(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and all other agreements to be entered into in connection
with the transactions contemplated herein and to which it is a party, and to
perform its obligations hereunder and thereunder.

(c) The representations and warranties of the Company contained in this
Agreement, shall be true and correct in all material respects as of the date
when made and as of the date of Pre-Closing, date and of the Closing date
(collectively referred to as the “Closing Date”) as though made at such time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

(d) Upon issuance of any Underlying Shares upon conversion of the Debenture and
upon exercise of the Warrants and in accordance with their respective terms, and
receipt of the exercise price therefor, the Conversion Shares and Warrant
Shares, along with any other shares issued pursuant to the terms of the
Transaction Documents, will be validly issued, fully paid and non-assessable,
and free from all taxes, liens, claims and encumbrances and shall not be subject
to preemptive rights or other similar rights of stockholders of the Company and
will not impose personal liability upon the Buyer thereof.

(e) To the best knowledge of the Company, there is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the best
knowledge of the Company, threatened against or affecting the Company, or their
officers or directors in their capacity as such. The Company is unaware of any
facts or circumstances which might give rise to any of the foregoing.

(f) Neither the Company, nor any of its Affiliates, nor any Person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
securities or solicited any offers to buy any securities under circumstances
that would require registration under the 1933 Act of the issuance of the
Securities to the Buyer.

7

--------------------------------------------------------------------------------

(g) The Company has taken no action which would give rise to any claim by any
person for brokerage commissions, finder's fees or similar payments relating to
this Agreement or the transactions contemplated hereby. The Company shall
indemnify and hold harmless the Buyer, its employees, officers, directors,
agents, and partners, and their respective Affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorney's fees) and expenses suffered in respect of any such claimed or
existing fees.

4.     CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The obligation of the
Company hereunder to issue and sell the Debentures to the Buyer at the Closing
is subject to the satisfaction of each of the following conditions thereto at
Pre-Closing, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion:

(a) The Buyer shall have executed the Transaction Documents requiring Buyer’s
signature, and delivered the same to the Buyer.

(b) The Buyer shall have delivered the applicable Purchase Price in accordance
with Section 1(b) and 1 (c ) above.

(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which representations and warranties shall be true and
correct as of such date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
herein which prohibits the consummation of any of the transactions contemplated
by this Agreement.

5.     CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE . The obligation of the
Buyer hereunder to purchase the Debenture at Pre-Closing is subject to the
satisfaction, of the following conditions:

(a) The Company shall have executed this Agreement and delivered the same to the
Buyer.

8

--------------------------------------------------------------------------------

(b) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
herein which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(c) The Company shall have received funds from the Buyer representing the
Purchase Price in an amount equal to the Subscription Amount.

6.     GOVERNING LAW; MISCELLANEOUS .

(a) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada and shall be enforceable
exclusively in the courts thereof.

(b) Counterparts; Signatures By Facsimile. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
Party and delivered to the other Party. This Agreement, once executed by a
Party, may be delivered to the other Party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the Party so delivering this
Agreement.

(c) Headings . The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability . If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments . This Agreement and the instruments referenced
herein contain the entire understanding of the Parties with respect to the
matters covered herein and therein and supersede all previous communication,
representation, or Agreements whether oral or written, between the parties with
respect to the matters covered herein. Except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. The Agreement
may only be modified in writing by both Parties. The Parties waive the right to
rely on any oral representations made by the other Party, whether in the past or
in the future, regarding the subject matter of the Agreement, the instruments
referenced herein or any other dealings between the Parties related to
investments or potential investments into the Company or any securities
transactions or potential securities transactions with the Company.

9

--------------------------------------------------------------------------------

(f) Notices . Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five (5) days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

If to the Company, to:

Attn: Joseph Kristul CEO, President and CEO

950 John Daly blvd., Suite 260,
Daly City, CA 94015


If to the Buyer:

ATTN:

________________________________________
________________________________________
________________________________________
________________________________________


Each Party shall provide notice to the other Party of any change in address.

(g) Successors And Assigns . This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and assigns. Neither the Company
nor the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing
and subject to Section 2(e), Buyer may assign its rights hereunder to any person
that purchases Securities in a private transaction from the Buyer or to any of
its "Affiliates," as that term is defined under the 1934 Act, without the
consent of the Company.

10

--------------------------------------------------------------------------------

(h) Third Party Beneficiaries . This Agreement is intended for the benefit of
the Parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

The undersigned acknowledges that this Agreement and the subscription
represented hereby shall not be effective unless accepted by the Company as
indicated below.

[INTENTIONALLY LEFT BLANK]

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Buyer does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
the Buyer by the following signature executed this Agreement.

Dated this _______ day of _________ ,2011.

                                                                                                   
                                                                                                
 Your Signature PRINT EXACT NAME IN WHICH YOU WANT   THE SECURITIES TO BE
REGISTERED

Buyer’s Subscription Amount: US$_______________

Principal Amount of Debentures Subscribed for: US$____________
(Subscription Amount)

Buyer’s Entity Type and Residency:

                                                                                                 
DELIVERY INSTRUCTIONS: Name: Please Print Please type or print address where
your security is to be delivered  
                                                                                                 
ATTN.:___________________________________   Title/Representative Capacity (if
applicable)      
                                                                                                
                                                                                                 
Name of Company You Represent (if applicable) Street Address    
                                                                                                  
                                                                                                 
Place of Execution of this Agreement City, State or Province, Country, Offshore
Postal Code

_________________________________________
Phone Number (For Federal Express) and Fax Number (re: Notice)

12

--------------------------------------------------------------------------------

THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF
$____________ USD (“SUBSCRIPTION AMOUNT”) ON THIS ________ DAY OF _____, 2011

  EPOD Solar Inc.           By:____________  _______   Print Name :            
JosephKristul               Title:              President and CEO             

13

--------------------------------------------------------------------------------